                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

SHAELYN VASTINE,                                      §
                                                      §
                Plaintiff,                            §
                                                      §
v.                                                    §
                                                      §
TEXAS DEPARTMENT OF CRIMINAL                          §
JUSTICE, ELLEN HALBERT SUBSTANCE                      §                   1:17-CV-953-RP
ABUSE FELONY PUNISHMENT                               §
FACILITY, GATEWAY FOUNDATION-                         §
TEXAS, JOHN BECERRA, SHANNON                          §
HUGGINS, BETH MORRIS, and BRYAN                       §
COLLIER,                                              §
                                                      §
                Defendants.                           §

                                                ORDER

        On February 19, 2019, the Court dismissed with prejudice Plaintiff Shaelyn Vastine’s

(“Vastine”) claims against Defendants Huggins (“Huggins”) and Gateway Foundation-Texas

(“Gateway”) for want of prosecution and for failure to comply with multiple Court orders. (Dkt. 57,

at 2–3). That same day, the Court also ordered Vastine to show cause as to why her claims against

Defendant John Becerra (“Becerra”) should not be dismissed for want of prosecution. (Dkt. 58).

Vastine had until March 22, 2019, to respond. (Id. at 1). She has failed to do so.

        Federal courts have the authority to dismiss a complaint for failure to prosecute. Link v.

Wabash R. Co., 370 U.S. 626, 633 (1962); Fed. R. Civ. P. 41(b) (permitting a court to dismiss an

action if the plaintiff “fails to prosecute or to comply with . . . a court order”). Dismissal with

prejudice is appropriate if there is a “clear record of delay or contumacious conduct by the plaintiff”

and if “lesser sanctions would not serve the best interests of justice.” Callip v. Harris Cty. Child Welfare

Dep’t, 757 F.2d 1513, 1519 (5th Cir. 1985) (internal quotation marks and citation omitted). “A




                                                     1
district court may dismiss sua sponte, with or without notice to the parties.” Rogers v. Kroger Co., 669

F.2d 317, 319 (5th Cir. 1982).

        As stated in the Court’s prior order dismissing Vastine’s claims against Huggins and

Gateway, this action has been pending for over a year. Vastine has failed throughout this time to

participate in discovery. She twice violated Court orders to respond to Huggins’s and Gateway’s

discovery requests and was twice warned that this case would be dismissed if she continued to fail to

comply with the Court’s orders to participate in discovery. Now, Vastine has again failed to comply

with the Court’s show cause order despite a warning that her claims against Becerra would be

dismissed if she did not respond to the order. Therefore, as before, the Court finds that there is a

clear record of delay that justifies dismissing Vastine’s claims with prejudice for want of prosecution.

        Accordingly, IT IS ORDERED that Vastine’s claims against Becerra are DISMISSED

WITH PREJUDICE.

        IT IS FURTHER ORDERED that the Clerk’s Office shall mail a copy of this Order to

Vastine via certified mail. Vastine’s physical address is 147 CR 1815, Clifton, Texas 76634.

        IT IS FINALLY ORDERED that the Clerk’s Office shall mail a copy of this Order to

Becerra via certified mail. Becerra’s physical address is 210 Stoneham Ln, Killeen, Texas, 76542.

        SIGNED on March 25, 2019.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                     2
